Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  DONNY LEE BRETZ,


                          Relator.
§
 
§
 
§
 
§
 
§
 
 § 

§



No. 08-11-00243-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION

	Donny Lee Bretz has filed a petition for writ of mandamus to compel the Texas Board of
Pardons and Paroles to provide him with a fair and impartial parole evaluation and review process.
We have jurisdiction to issue a writ of mandamus against certain judges within our geographic
district.  Tex. Gov't Code Ann. § 22.221(b) (West 2004).  We also have authority to issue a writ
of mandamus if it is necessary to enforce our jurisdiction.  Id. § 22.221(a).  Bretz does not seek
mandamus relief against a judge, and he has not shown that a writ is necessary to enforce our
jurisdiction.  Therefore, the petition for writ of mandamus is dismissed.

						GUADALUPE RIVERA, Justice
September 7, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)